Case 3:07-cv-02020-L Document 2003 Filed 12/11/20                   Page 1 of 3 PageID 52805



                                    UNITED STATES DISTRICT
                                   COURT NORTHERN DISTRICT
                                   OF TEXAS DALLAS DIVISION

 ALBERT G. HILL III,                             §
                                                 §
                      Plaintiff,                 §
                                                 §
 v.                                              §         CIVIL ACTION NO. 3:07-CV-02020-L
                                                 §
 WILLIAM SCHILLING, et al.,                      §
                                                 §
                        Defendants.              §         FILED UNDER SEAL

      GRANDCHILDREN’S MOTION OF FOR LEAVE TO FILE THEIR MOTION TO
       ENFORCE FINAL JUDGMENT AND GLOBAL SETTLEMENT AGREEMENT
         AND FOR OTHER RELIEF, BRIEF IN SUPPORT, AND EVIDENTIARY
                     APPENDIX IN SUPPORT, UNDER SEAL

 TO THE HONORABLE SAM A. LINDSAY, UNITED STATES DISTRICT JUDGE:

        ALBERT G. HILL, IV (“Hill IV”), NANCE HILL (“Nance”), and CAROLINE HILL, a Minor, by

and through her next friend, Hill, IV (“Caroline”) (collectively, the “Grandchildren”) hereby file,

pursuant to Rule 15 of the Federal Rules of Civil Procedure, Local Rules 7.1(d) and 7.2(c) of the

Local Rules of Practice for the Northern District of Texas, this their Motion for Leave to File Motion

to Enforce Final Judgment and Global Settlement Agreement and for Other Relief (“Motion”),

Brief in Support (“Brief”), and Evidentiary Appendix in Support (“Appendix”), Under Seal, and

to Exceed Page Limitations in their Brief, and states the following.

        1.     The Grandchildren request the Court grant them leave to file their Motion, Brief,

and Appendix, under seal, because the Brief, into which the Motion and the Appendix, are

incorporated, references and quotes from documents that are filed with this Court under seal.

Specifically, the Brief references and contains information from the parties’ Global Settlement and

Mutual Release Agreement (ECF #879) and the Court’s Final Judgment (ECF#999). Both the

Global Settlement and Mutual Release Agreement and Final Judgment are filed under seal in this


MOTION FOR LEAVE TO FILE MOTION TO ENFORCE, BRIEF IN SUPPORT, AND APPENDIX - PAGE 1 OF 3
Case 3:07-cv-02020-L Document 2003 Filed 12/11/20                  Page 2 of 3 PageID 52806



Court, and confidentiality is a material term of both instruments. In fact, neither document is

accessible to or visible by the general public on the Court’s docket. In addition to reference and

quoting from the sealed Global Settlement and Mutual Release Agreement and Final Judgment, the

Brief also references other documents that are filed with the Court under seal. Therefore, to

preserve the confidential nature of these sealed documents referenced in, and quoted from, in the

Brief, The Grandchildren file this Motion for Leave to file their Motion, his Brief, and his

Appendix, under seal.

        WHEREFORE, the Grandchildren request the Court grant them leave to file their

 Motion to Enforce Final Judgment and Global Settlement Agreement and for Other Relief, Brief

 in Support, and Evidentiary Appendix in Support, Under Seal, and to Exceed Page Limitations

 in their Brief, and that The Grandchildren be granted general relief.

Dated December 11, 2020                              Respectfully submitted,

                                                     SPENCER & JOHNSON, PLLC

                                              By:    _/s/ R. Kevin Spencer____________
                                                     R. Kevin Spencer
                                                     Texas Bar Card No. 00786254
                                                     kevin@dallasprobate.com
                                                     Zachary E. Johnson
                                                     Texas Bar Card No. 24063978
                                                     zach@dallasprobate.com

                                                     500 N. Akard Street, Ste 2010
                                                     Dallas, Texas 75201-3302
                                                     (214) 965-9999
                                                     (214) 965-9500 - Fax

                                                     ATTORNEYS FOR THE
                                                     GRANDCHILDREN




MOTION FOR LEAVE TO FILE MOTION TO ENFORCE, BRIEF IN SUPPORT, AND APPENDIX - PAGE 2 OF 3
Case 3:07-cv-02020-L Document 2003 Filed 12/11/20                 Page 3 of 3 PageID 52807



                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 11th day of December, 2020, I electronically
submitted the foregoing document with the Clerk of the Court for the U.S. District Court,
Northern District of Texas, using the electronic case filing system of the Court, which will then
send a notification of such filing to all counsel of record for all parties.


                                                    /s/ R. Kevin Spencer
                                                    R. Kevin Spencer




MOTION FOR LEAVE TO FILE MOTION TO ENFORCE, BRIEF IN SUPPORT, AND APPENDIX - PAGE 3 OF 3
